Citation Nr: 1331361	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  04-12 793	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right patella.

4.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1977 and from September 1977 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2002 and May 2005 decisions of the Waco, Texas, Regional Office (RO).

In December 2006, the Veteran testified at a hearing before a local Decision Review Officer.  In September 2008, he testified at a hearing before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are of record.  

The Board remanded the appeal in April 2009, March 2012, and July 2013.  


FINDING OF FACT

On August 23, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal seeking service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal seeking service connection for a cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal seeking an evaluation in excess of 10 percent for chondromalacia of the right patella have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal seeking an evaluation in excess of 10 percent for chondromalacia of the left patella have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

Upon completion of the July 2013 remand order, the appeal was returned to the Board for appellate review; however, in a statement received at the Board in August 2013 the Veteran affirmed his desire to no longer pursue "the remaining item[s] contained in [his] Board of Veterans Appeals remand."  The Veteran has withdrawn the appeal of respective service connection claims for hypertension and a cervical spine disability; and increased rating claims for right and left knee disabilities.  There remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeal.  Dismissal of the appeal is warranted.  


ORDER

The appeal seeking service connection for hypertension is dismissed.

The appeal seeking service connection for a cervical spine disability is dismissed.

The appeal seeking an evaluation in excess of 10 percent for chondromalacia of the right patella is dismissed.

The appeal seeking an evaluation in excess of 10 percent for chondromalacia of the left patella is dismissed.



		
WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


